Citation Nr: 1439683	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to January 1998 and from February 2002 to July 2003 with additional unverified service with the United States Marine Corps Reserve.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 videoconference hearing; the hearing transcript is of record.  

The Board remanded the appeal in April 2014 for additional development, to include a request for the Veteran's compensation file and service personnel and treatment records.  This was accomplished, and the Board finds that it may proceed with a decision on the appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran had creditable active duty service for the post-9/11 GI Bill from February 5, 2002 to July 13, 2003, or 17 months and nine days of qualifying active duty service. 

2.  The Veteran is service-connected for Posttraumatic Stress Disorder (PTSD).  

3.  The Veteran was released from active duty in July 2003 due to the "completion of required active service."
 
4.  The Veteran is not shown to have been discharged from the relevant period of active duty from February 2002 to July 2003 due to a service-connected disability.


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311, 3313, 5103, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit, as is the case here.  38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.


 Law and Analysis 

The post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 
38 C.F.R. § 21.9520(a) (2013). 

A veteran is also eligible for benefits under 38 U.S.C. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 
10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  
38 C.F.R. § 21.9505 (2)(iii); see also 38 U.S.C.A. § 3301 (West 2002 & Supp. 2013). 

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  70 percent is payable with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640 (2013).

The Veteran's DD Form 214 shows that he had qualifying active duty service for the post-9/11 GI Bill from February 5, 2002 to July 13, 2003, or approximately 17 months and nine days of qualifying active duty service, consistent with a 60 percent rate for benefits under 38 C.F.R. § 21.9640.

The Veteran and his representative contend that he is entitled to a 100 percent benefits rate for education assistance because he served for at least 30 continuous days of active duty and was discharged due to service-connected disability.  The record shows that the Veteran is currently service-connected for PTSD. His DD Form 214 shows that he was released from active duty in July 2003 due to the "completion of required active service."  The Veteran reported that after his mobilization ended in July 2003, he was placed on the Temporary Disability Retired List (TDRL), and was eventually medically discharged due to service-connected PTSD.  The record shows that pursuant to January 2004 Physical Evaluation Board proceedings, it was recommended that the Veteran be placed on the Temporary Duty Retirement List.  Personnel records show that the Veteran was released from duty from the United States Marine Corps Reserves in May 2006 due to disability.  Accordingly, the Veteran contends that because he served at least 30 continuous days and was discharged due to a service-connected disability, he should be awarded benefits at the 100 percent rate, under 38 C.F.R. § 21.9640, rather than at the 60 percent rate.

While the Board finds that the Veteran is credible in his report of discharge from the Marine Corps Reserves due to a service-connected disability, and finds that statements and testimony made in support of his claim are credible, under the post-9/11 GI Bill, qualifying active duty is limited to "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 
10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304."  Therefore, the Board finds that the Veteran's only active duty service which qualified for post-9/11 GI Bill benefits was during his period of service from February 2002 to July 2003.  In this case, evidence provided by DD Form 214 and the DOD shows that the Veteran was activated under Executive Order 13223 under the provisions of 10 U.S.C.A. § 12302, and that he was released from that active duty mobilization in July 2003 due to the "completion of required active service."  While the record shows that the Veteran was later released from active duty service with the Marine Corps Reserves due to a service-connected PTSD, the May 2006 release from the Marine Corps Reserves due to disability did not quality the Veteran for benefits under 
38 U.S.C.A. Chapter 33.  

The Board recognizes that VA will pay education assistance at the 100 percent rate for a veteran who served at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640(a).  However, eligibility under the provisions of 38 U.S.C.A. Chapter 33 clarifies such "active duty" service must be full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, or 12304, see 38 C.F.R. § 21.9520(b), and discharge due to a service-connected disability must be after completion of "such service."  See 38 C.F.R. § 21.9520(b).  In this case, the Veteran is not shown to have been discharged from a period of qualifying "active duty" as defined under the post-9/11 GI Bill due to a service-connected disability.  See 38 C.F.R. § 21.9505.  Rather, he was discharged because he completed his required period of service during active duty mobilization.  Although he was later medically discharged from the Marine Corps Reserves due to service-connected disability, such service in the Marine Corps Reserves is not qualifying service for the post-9/11 GI Bill benefits.  The Board finds, therefore, that the Veteran only active duty service which was qualifying for post-9/11 GI Bill benefits was his period of service from February 2002 to July 2003, and the Veteran was not released from such service due to service-connected disability.

The Veteran alternately contends, in a February 2014 statement, that upon the end of his mobilization in July 2003, he was placed on the TDRL to see if his PTSD would improve, and was subsequently discharged with permanent disability.  He contends that the length of time he was placed on TDRL prior to discharge did not change the fact that he incurred PTSD as a direct result of combat action in Iraq, during the period of mobilization.  While the record does show that the Veteran incurred PTSD as a direct result of combat action in Iraq during his period of mobilization, he was not released from his period of mobilization due to service-connected disability, and as stated above, was released in July 2003 due to completion of required active service.  The RO made an additional inquiry as to the Veteran's reason for discharge, and a January 2014 DOD response shows that there was no evidence showing that the Veteran was discharged due to disability in July 2003.   

Service personnel and service treatment records show that the Veteran was initially referred for a medical evaluation for PTSD in response to answers provided on an October 2003 Patient Health Questionnaire, a few months after release from active duty mobilization.  No earlier psychiatric evaluation, referral, or diagnosis was indicated by the record.  The Veteran was evaluated for PTSD and a request for medical care and medical incapacitation pay benefits was submitted in January 2004.  January 2004 Physical Evaluation Board Proceedings showed that the Veteran was deemed unfit for duty due to PTSD and it was recommended that the he be placed on the Temporary Disability Retirement List at that time.  In February 2004, the medical care and medical incapacitation pay benefits request was granted for PTSD incurred at presidential recall, and medical care was authorized effective January 2004.  A Medical Board examination was completed in May 2004, and the Veteran was eventually discharged due to disability effective May 2006.  

Based on findings from service personnel and service treatment records, and based on information provided by the Veteran's DD Form 214 and the DOD showing discharge due to completion of service, the Board finds that the Veteran was not discharged in June 2003 due to his service-connected PTSD.  Instead, the evidence shows that the Veteran was initially referred for a PTSD evaluation months after the June 2003 discharge, with no prior psychiatric evaluations indicated during his qualifying period of active duty service.  The Veteran was not recommended for the TDRL until January 2004, thus, he was not placed on the TDRL until months after the July 2003 discharge.  Accordingly, the Board finds that the Veteran was not separated from a qualifying period of active service from February 2002 to July 2003 due to service-connected PTSD, which had not been identified at the time of his July 2003 discharge, and a request for evaluation and Medical Board Proceedings leading up to his May 2006 discharge from Reserves service were not initiated until months after discharge from the qualifying period of active duty mobilization.  

The Veteran had 17 months and 9 days of creditable active duty service toward the Chapter 33 (post-9/11 GI Bill) educational assistance benefits from February 2002 to July 2003.  In order to warrant educational assistance benefits higher than 60 percent under the post-9/11 GI Bill at the requested 100 percent rate, the need at least 36 months creditable active duty service, or he would have to have at least 30 continuous days of creditable active duty service and a discharge from such service due to a service-connected disability.  It is not shown, nor alleged, that the Veteran has had creditable active duty service in excess of 17 months and 9 days to warrant increased educational assistance benefits, and the Board finds that the Veteran was not discharged from active duty due to a service-connected disability.  For these reasons, the Board finds that there is no legal entitlement to an educational assistance benefits rate in excess of 60 percent under 38 U.S.C.A. Chapter 33 of Title 38 of the United States Code.  As such, the Veteran's appeal must be denied.






	(CONTINUED ON NEXT PAGE)

ORDER

An educational assistance benefits rate in excess of 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is denied.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


